     Case 9:21-cv-00473-MAD-TWD Document 19 Filed 09/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RANDOLPH CHASE,

                           Petitioner,
       v.                                                     9:21-CV-0473
                                                              (MAD/TWD)

JULIE WOLCOTT,

                           Respondent.


APPEARANCES:                                                  OF COUNSEL:

RANDOLPH CHASE
Petitioner pro se
11-A-4492
Orleans Correctional Facility
3531 Gaines Basin Road
Albion, NY 14411

HON. LETITIA JAMES                                            PAUL B. LYONS, ESQ.
Attorney for Respondent                                       Ass’t Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

THÉRÈSE WILEY DANCKS
United States Magistrate Judge

                                   DECISION and ORDER

I.     INTRODUCTION

       Petitioner Randolph Chase seeks federal habeas corpus relief pursuant to 28 U.S.C. §

2254. Dkt. No. 1 at 1-20, 45, Petition ("Pet."). The respondent was directed to answer the

petition. Dkt. No. 8, Decision and Order (“May Order”). The response is due on or before

September 23, 2021. Dkt. No.13, Letter Request; Dkt. No. 14, Text Order.

       On August 26, 2021, petitioner filed a letter motion requesting copies of electronically
      Case 9:21-cv-00473-MAD-TWD Document 19 Filed 09/21/21 Page 2 of 5




file stamped documents. Dkt. No. 15. Specifically, petitioner asked for (1) the Clerk to be

compelled to file and provide a copy of the Notice of Electronic Filing (“NEF”) for “the

Standing Order;” (2) the proof of service from respondent’s counsel’s Notice of Appearance;

and (3) a copy of the NEF for respondent’s Notice of Appearance. Id.

        The Court issued an Order indicating that (1) it was unaware of any “Standing Order”

to which petitioner was referring; however, he could subsequently identify said order from the

docket sheet; and (2) the Clerk was respectfully directed to provide a copy of the docket

sheet and the NEF, with the file stamp number, for respondent’s counsel’s Notice of

Appearance. Dkt. No. 16, Text Order (“August Order”). The August Order and referenced

documents were served upon petitioner via regular mail. See Dkt. Entry for August Order

dated 8/30/21.

        On September 16, 2021, the Court received two requests. Dkt. No. 17, Letter Motion;

Dkt. No. 18, Motion to Limit Answer. The first was petitioner’s request for several copies of

NEFs for various submissions. Dkt. No. 17. The second was respondent’s request to limit

the answer to the issue of exhaustion. Dkt. No. 18. For the reasons stated herein, both

requests are granted.

II.     DISCUSSION

        A.    Copies of Notice of Electronic Filings

        Petitioner argues that he requires NEFs of various documents to ensure they have

been properly filed. Specifically, any document electronically filed, without an electronic file

stamp, is not considered properly filed. Dkt. No. 17 at 1. Petitioner cites to a Second Circuit

case, Franklin v. McHugh, 804 F.3d 627 (E.D.N.Y. 2015), to support his assertion. Id.



                                                2
    Case 9:21-cv-00473-MAD-TWD Document 19 Filed 09/21/21 Page 3 of 5




       In Franklin, the question before the Second Circuit was whether plaintiff’s notice of

appeal was timely filed. Franklin, 804 F.3d at 629. The Second Circuit explained that the

Federal Rules of Appellate Procedure and the Eastern District of New York both permit the

electronic filing of documents by attorneys; however, “filing is not complete until the last

screen, called Notice of Electronic filing, appears on the user’s computer.” Id. at 630-31

(internal quotation marks omitted). The Second Circuit agreed “that a notice of appeal is not

‘filed’ for purposes of [the controlling law and rules for appealing federal cases] until counsel

completes the CM/ECF filing process in compliance with the applicable local district court

rules – here, until a Notice of Electronic Filing screen shows that the notice of appeal has

been docketed, delivered and therefore ‘filed’ with the Clerk’s Office.” Id. at 632.

       The Northern District of New York’s Local Rules refer parties electronically filing

documents to General Order 22. N.D.N.Y.L.R. 5.1.1. The General Order defines a properly

filed electronic document as a one which includes “the transmission of a Notice of Electronic

Filing from the Court[.]” G.O. 22 ¶ 4.1. “Service is complete provided all parties receive a

Notice of Electronic Filing (NEF) . . . [a]ttorneys and pro se parties who are not Filing or

Receiving Users must be served with a paper copy of any electronically filed pleading or

other document[.]” Id. ¶ 5.2. Accordingly, consistent with the holding of the Franklin case, in

order for a document to be properly filed it must have a NEF.

       Here petitioner asks for the NEF for Docket Entries 8, 12, 13, 14, and 16. Dkt. No. 17.

Even more specifically, he asks to have included the “Electronic Document Stamp” which

demonstrates that any referenced document has also been filed with the Court. It appears

this information was previously omitted from the NEF for Docket Entry 12, through a clerical



                                                3
       Case 9:21-cv-00473-MAD-TWD Document 19 Filed 09/21/21 Page 4 of 5



error, when the Clerk previously provided this document to petitioner. Id. at 2.

         It does not appear that there have been any allegations, or reason to believe, that

respondent’s counsel has failed to properly file documents in a timely manner with the Court.

However, upon a party’s request, there is no reason why the Clerk of the Court is precluded

or prohibited from providing petitioner with this information. Thus, the Clerk is respectfully

directed to provide petitioner with the NEFs, including the “Electronic Document Stamps”, for

Docket Entries 12 and 13.

         Petitioner also asks for the NEFs for Docket Entries 8, 14, and 16, along with the

Electronic Document Stamps. However, those entries are all Text Orders. As explained in

General Order 22, text orders have “the same force and effect as if the judge has affixed the

judge’s signature to a paper copy of the order and the order had been entered on the docket

conventionally;” however, because they are “text-only entr[ies],” there is “no .pdf document

[that] will issue.” G.O. 22 ¶ 8.1. Accordingly, while there are NEFs for the Text Orders, there

are no corresponding “Electronic Document Stamps” because there are no documents that

were uploaded. Therefore, the Clerk is respectfully directed to provide petitioner with the

NEFs for Docket Numbers 8, 14, and 16.

         B.    Limited Answer

         In respondent’s letter motion, counsel requests that the upcoming response be limited

to the issue of exhaustion. Dkt. No. 18. Specifically, respondent contends that petitioner

failed to properly appeal his Article 78 proceeding and, despite petitioner’s assertions to the

contrary, he received the Order of the Appellate Division. Id. at 2. Respondent’s motion is

granted. The limited response shall include any state court records relevant to that issue.

III.     CONCLUSION

                                                4
    Case 9:21-cv-00473-MAD-TWD Document 19 Filed 09/21/21 Page 5 of 5



       WHEREFORE, it is

       ORDERED that the petitioner’s letter request, Dkt. No. 17, is GRANTED. The Clerk is

respectfully directed to provide petitioner with the NEF’s for Dkt. Nos. 8, 12, 13, 14 and 16.

However, given that Docket Entries 8, 14, and 16 are T ext Orders, with no .pdf documents

attached thereto, the NEF’s petitioner receives will only have “Electronic Document Stamps”

for Dkt. Nos. 12 & 13; and it is further

       ORDERED that the respondent’s request to limit their response to the issue of

exhaustion, Dkt. No. 18, is GRANTED. Respondent is reminded that the response is due on

or before September 23, 2021; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order upon the parties in

accordance with the Court's Local Rules of Practice.

Dated: September 21, 2021




                                               5
